Citation Nr: 0827474	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-13 101	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

3.  Entitlement to service connection for a heart disorder, 
to include as secondary to PTSD.

4.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lincoln, Nebraska.

In the present case, the veteran has asserted service 
connection for a number of disabilities, to include as 
secondary to PTSD.  The Board observes that it is remanding 
the issue of entitlement to service connection for PTSD for 
further RO development.  At first glance, it appears that all 
of the veteran's remaining service connection issues are 
"inextricably intertwined" with his PTSD claim, thereby 
necessitating a remand.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991) (issues that are "inextricably intertwined" with 
an issue certified for appeal are to be identified and 
developed prior to appellate review).  However, as discussed 
below, only the issues of entitlement to service connection 
for a heart disorder and hypertension are "inextricably 
intertwined."  There is no competent evidence indicating 
that the veteran's gastrointestinal disorder is due to or 
aggravated by any mental disorder, including PTSD.  
Therefore, even if development completed upon remand were to 
allow an award of service connection for PTSD, service 
connection for this claim on appeal would still not be 
warranted as secondary to PTSD.  Thus, it is not 
"inextricably intertwined" with the veteran's claim 
regarding PTSD, and the Board may proceed with a decision as 
to this issue.  

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for a heart disorder and 
hypertension, to include as secondary to PTSD, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent evidence fails to demonstrate that the veteran 
has a gastrointestinal disorder, including gastroesophageal 
reflux disease (GERD) with Barrett's esophagus, that is 
either related to his military service or that is caused or 
aggravated by a mental disorder, including PTSD.


CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in or aggravated 
by the veteran's active duty service, nor is it proximately 
due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A March 2005 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in March 2005 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the March 2005 
letter advised the veteran what information and evidence was 
needed to substantiate the claim decided herein.  This letter 
also requested that he provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that the March 2005 letter was sent to the 
veteran prior to the September 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, after 
the March 2006 notice was provided the case was readjudicated 
and an August 2006 statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's 
gastrointestinal disorder claim and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2007).  In this regard, the veteran's 
service treatment records are associated with the claims 
folder, as well as private treatment records from South 
Lincoln Family Physicians (SLFP), Nebraska Heart Institute, 
Lunberg Memorial Hospital, and BryanLGH Medical Center 
(BLGHMC).  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding this claim.  

A VA examination was not provided in conjunction with the 
veteran's gastrointestinal disorder claim, and the Board 
notes that the evidence of record does not warrant one 
because there is sufficient competent medical evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  VA has a 
duty to provide a VA examination when the record lacks 
evidence to decide the veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  Id.; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In the present case, there is nothing 
in the record, other than the veteran's own lay statements 
(which are not competent evidence of a nexus), that suggests 
a link between a gastrointestinal disorder and military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In light of the absence of any evidence of in-service 
injuries or complaints or competent evidence suggesting a 
link between his current disability and service or any 
psychiatric disability, VA is not required to provide him 
with a VA examination in conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran asserts that he is entitled to service connection 
for a gastrointestinal disorder as such disability is the 
result of service.  Alternatively, he has contended that such 
disability is secondary to PTSD.  After careful review of the 
evidence of record, the Board finds that the preponderance of 
the evidence fails to support the veteran's assertions that 
he has a current gastrointestinal disorder that is related to 
his military service.

Current medical evidence shows that the veteran has been 
diagnosed as having GERD with Barrett's esophagus.  See SFLP 
Record dated May 29, 2003; Gastric and Esophageal Biopsy 
Report dated October 22, 2002.  Yet, the veteran's service 
treatment records, including his November 1972 separation 
examination, are completely silent for complaints, diagnosis, 
or treatment for gastrointestinal problems.  The lack of 
evidence of a chronic gastrointestinal disability during 
service weighs against the veteran's claim that he is 
entitled to service connection.  See 38 C.F.R. § 3.303(a).  

It is not, however, fatal to his claim.  As noted above, 
service connection may also be warranted if the competent 
evidence establishes that any current gastrointestinal 
disorder diagnosed after discharge was incurred in service.  
See also Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno 
v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.303(d).  
Thus, the Board has considered whether the competent evidence 
of record demonstrates that the veteran's current GERD with 
Barrett's esophagus is related to his military service.

The first contemporaneous medical evidence of any 
gastrointestinal problems is an April 2002 private 
consultation report which notes that the veteran reported 
Pepcid among his current medications.  BLGHMC Consultation 
Report dated April 19, 2002.  In July 2002, the veteran 
reported a history of heartburn controlled by Pepcid.  BLGHMC 
Emergency Department Report dated July 22, 2002.  Although 
there is no evidence of a diagnosed disability in either of 
these medical records, the veteran's private primary care 
records show that he was eventually diagnosed with GERD and 
Barrett's esophagus.  Gastric and Esophageal Biopsy Report 
dated October 22, 2002; SFLP Record dated May 29, 2003.  

The above records do not give a very clear picture as to when 
the veteran first experienced gastrointestinal problems.  
However, the Board notes that the veteran's primary care 
records for the period from January 2000 through January 2002 
fail to make any mention of gastrointestinal problems; there 
is also no indication that he was taking any medication 
related to such problems, such as Pepcid, during this period.  
Alternatively, the veteran indicated on his March 2005 claim 
that his gastrointestinal problems began in 2000.  As a 
layperson, the veteran is competent to provide evidence 
regarding symptoms he is experiencing.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
provide evidence regarding a diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Nevertheless, even if the 
Board were to accept the veteran's statements as to when his 
symptoms first began as competent, this is still more than 
twenty-five years after service separation.  The Board notes 
that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  Thus, this significant lapse in 
time weighs against the veteran's claim.  

The current record contains no competent evidence indicating 
that the veteran's GERD with Barrett's esophagus is related 
to his military service.  As with a diagnosis, the veteran's 
lay statements regarding a nexus cannot be considered 
competent.  Espiritu, supra.  And while an accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, there must at least be a sufficiently 
definitive opinion on etiology to rise above the level of 
pure equivocality for the Board to consider granting service 
connection.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  

Thus, with consideration of the lack of in-service problems, 
the length of time following service prior to a recorded 
diagnosis of a gastrointestinal disorder, and the absence of 
any medical opinion suggesting a causal link to the veteran's 
service or a mental disorder, including PTSD, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for a gastrointestinal 
disorder.  Consequently, the benefit of the doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board observes that the veteran has asserted that his 
current gastrointestinal problems are secondary to his 
claimed PTSD.  As discussed above, the veteran is not 
currently service-connected for any mental disorder, 
including PTSD.  Regardless, the competent evidence fails to 
show that his gastrointestinal disorder is caused or 
aggravated by a mental disorder.  In this regard, there is no 
discussion in the record as to the etiology of the veteran's 
GERD or Barrett's esophagus.  Regarding aggravation, the 
Board notes that many of the veteran's medical records show 
that he denies gastrointestinal problems despite his 
diagnosed disabilities.  Thus, it is difficult to comprehend 
how GERD with Barrett's esophagus is worsened by a mental 
disorder, including PTSD.  In sum, the Board finds that even 
if he were service-connected for a mental disorder, including 
PTSD, the preponderance of the competent evidence shows that 
GERD with Barrett's esophagus is not caused or aggravated by 
this disability.  See 38 C.F.R. § 3.310 (2007).  


ORDER

Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to PTSD, is denied.


REMAND

A February 2008 private psychological evaluation report with 
addendum was associated with the claims file after 
certification of the veteran's appeal to the Board.  This 
report indicates that the veteran meets the criteria for 
PTSD; as such, it is pertinent to his claim of entitlement to 
service connection for PTSD.  The Board notes that no waiver 
of initial RO consideration from the veteran was included 
with the February 2008.  It therefore sent the veteran a 
letter in June 2008 requesting that the veteran clarify 
whether he intended to waive initial RO consideration of this 
evidence.  His reply, received in July 2008, indicates that 
he has not waived initial RO consideration.  Applicable VA 
regulations require that pertinent evidence must be referred 
to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304 (2007).  Thus, the Board must 
remand this appeal so that the RO may review this evidence 
and, if the claims remain denied, include such evidence in a 
supplemental statement of the case.  Id.

The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, 
the veteran asserts that he is entitled to service connection 
for a heart disorder and hypertension as secondary to his 
PTSD.  In support of his claim, he points to statements 
posted by VA in the Federal Register that cite medical 
findings that PTSD may be associated with cardiovascular 
disorders in Vietnam veterans.  See 69 Fed. Reg. 60,083 (Oct. 
7, 2004).  Although this particular Federal Register posting 
deals with presumptive disabilities for prisoners of war 
(POWs), the Board acknowledges that the evidence cited by the 
veteran is at least sufficient to warrant a VA examination 
if, and only if, the agency of original jurisdiction (AOJ) 
finds that service connection is warranted for PTSD.  See 
McLendon, supra; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Review the expanded record, to include 
the February 2008 psychological evaluation 
report, and after completion of any 
development deemed necessary, readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  

2.  If, and only if, the AOJ determines 
that service connection is warranted for 
PTSD, then schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any current 
heart disorder, including coronary artery 
disease (CAD) and cardiomyopathy, and 
hypertension.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims folder was reviewed in 
connection with the examination.  After 
reviewing the record, examining the 
veteran, and performing any medically 
indicated testing, the examiner should 
specify the nature of any heart disorder 
and/or hypertension, providing diagnoses 
for all identified disabilities.  The 
examiner should then provide an opinion as 
to whether any current heart disorder 
and/or hypertension is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his service-connected PTSD, including 
whether PTSD caused, contributed to cause, 
or chronically worsened any current heart 
disorder or hypertension.  A detailed 
rationale should be provided for all 
opinions, and the examiner should 
specifically consider the medical evidence 
mentioned by the veteran in his March 2005 
claim (see statement accompanying VA Form 
21-526).  If it cannot be determined 
whether the veteran's heart disorder(s) or 
hypertension is related to his service-
connected PTSD on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


